Title: From Thomas Jefferson to Charles L. Lewis, 7 October 1806
From: Jefferson, Thomas
To: Lewis, Charles L.


                        
                            Dear Sir
                     
                            Washington Oct. 7. 06.
                        
                        To me has fallen the painful duty of communicating to you intelligence which came to me by the post of
                            yesterday evening. in a letter from mr Parmelee Commissioner of land claims in Orleans, dated Opelousas Aug. 28. is the
                            following paragraph. ‘Charles Lewis, a Lieutt. in the US. army came to this place the latter part of July last, on his
                            way to Natchitoches. the fore part of this month he was siesed with a severe inflammation in his head, of which he died
                            the 12th. instant. I am induced to make this communication by being informed that he was your nephew.’ in another letter
                            from Govr. Claiborne dated Natchitoches Aug. 28. he says ‘in addressing you at this time I have to announce an event,
                            which, unpleasant as it may be, is nevertheless proper to acquaint you of. Lieutt. Lewis, of the army who I learn was your
                            nephew, died a few days since at Camp Hamilton in the county of Opelousas. he had lately joined the army, & was on his
                            arrival in good health: but was soon hurried into another world by a violent fever. during his illness he had the best medical assistance
                            which the country afforded, and experienced all the friendly attentions which a benevolent society could render. Lieutt.
                            Lewis promised to make an excellent officer, & his death is sincerely lamented.’ these paragraphs contain every word I
                            have recieved on the subject, so that it is not in my power to add a single detail to them. experience in the school of
                            affliction has taught me that words give no consolation: that time & silence are the only medecines for grief. from them
                            alone, yourself & my afflicted sister can recieve alleviation; and praying you to present her my tenderest affections, I
                            offer you my friendly salutations & assurances of great regard.
                        
                            Th: Jefferson
                     
                        
                    